ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-34 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A method for determining a presence of a person’s hand at an exterior door handle assembly for a vehicular door, the method comprising providing an exterior door handle assembly comprising a base portion, a handle portion and a pocket lighting and sensing module, wherein the pocket lighting and sensing module comprises at least one light emitting diode and at least one light sensor; mounting the base portion of the exterior door handle assembly at an exterior door handling region of the vehicular door; wherein the handle portion, with the base portion mounted at the exterior door handle region of the vehicular door, is movable relative to the base portion by a user to actuate a latch mechanism for opening the vehicular door; with the base portion mounted at the exterior door handle region of the vehicular door, energizing the at least one light emitting diode to emit light to illuminate a pocket surface at the base portion; with the base portion mounted at the exterior door handle region of the vehicle door, and with the at least one light emitting diode energized, sensing via the at least one light sensor light emitted by the at least one light emitting diode that is reflected off the pocket surface at the base portion; and with the base portion mounted at the exterior door handle region of the vehicular door, and with the at least one light emitting diode energized, and responsive to light sensed by the at least one light sensor being below a threshold level, determining via the pocket lighting and sensing module a presence of a person’s hand at the handle portion” (emphasis added).
Although methods for determining a presence of a person’s hand at an exterior door handle assembly for a vehicle door are known, as evidenced by the Prior Art already of record, no Prior Art was found, teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-19 depend on Claim 1.

Regarding claim 20, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claims 21-29 depend on Claim 20.

Regarding claim 30, the claim is allowable for the same reasons discussed above with regards to Claims 1 and 20.

Claims 31-34 depend on Claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of vehicle door handle lighting in combination with one or more sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875